DETAILED ACTION
	This Office action is in response to the filing of this application on 21 July 2020. Claims 1-6 are pending in the application.

	This application is a continuation-in-part of application Serial No. 15/612,292, filed 02 June 2017, now US Patent 10,756,084; which is a continuation-in-part of application 15/079,227, filed 24 March 2016, now US Patent 9,722,042.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a carbon-doped GaN , does not reasonably provide enablement for any buffer layer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Applicant has only disclosed that the material of the carbon-doped buffer layer 12 is gallium nitride, see the first full paragraph on page 9 of Applicant’s originally-filed specification or paragraph [0043] of Applicant’s PG Pub. No. 2020/0350427. Since no other materials have been disclosed for the buffer layer, the claims must be limited to carbon-doped gallium nitride. 
. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 2, and 5 with respect to the buffer layer and the i-GaN layer indicate C-doped in parenthesis. Since C-doped is inserted in the claims as a parenthesis, it is unclear if the claims require the buffer layer and the i-GaN layer to be carbon doped. It is suggested that it be affirmatively stated in the claims that the buffer layer and the i-GaN layer are carbon-doped.


Independent claims 1, 2, and 5 also recite that x=0.1~0.3; y=0.05~0.3.  However, the tilde (~) has not been correctly used, since a tilde (~) is not used to indicate a range. It is suggested that the tilde (~) in independent claims 1, 2, and 5 be replaced with a dash (-) to indicate the range of x and y, since a dash is commonly used to indicate a range.

Independent claims 1, 2, and 5 have the following antecendent basis issues:
Claim 1 recites the limitation "said highest carbon doping level of i-GaN (C-doped) layer" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "said highest carbon doping level of i-GaN (C-doped) layer" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
2 recites the limitation "said first gate" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "said second anode" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "said first drain" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "said second cathode" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "said highest carbon doping level of i-GaN (C-doped) layer" in line 26.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et a., US 10,290,730, in view of Keller et al., US 2016/0133737, further in view of Hill et al., US 2017/0278961.
In so far as the claims are understood, with respect to claim 1, Yang et al. disclose a semiconductor stack structure of Ga-face AlGaN/GaN, shown in Fig. 1, comprising: 
a substrate 30; a buffer higher resistance buffer layer 50a, located on said substrate 30; 
an i-GaN layer 50b, located on said Buffer higher resistance buffer layer 50a; 
an i-Al(y)GaN buffer layer 45a, located on said i-GaN (C-doped) layer 50b; 
an i-GaN channel layer 60, located on said i-Al(y)GaN buffer layer 45a; and 
an i-Al(x)GaN layer 65, located on said i-GaN channel layer; where x=0.1~0.3 (see column 8, lines 58-63); y=0.05~0.3, and x > y, a distance from said i-Al(x)GaN layer 65 to said highest carbon doping level of i-GaN layer 50b is less than 250 nm. Since Yang et al. disclose that the i-GaN channel layer 60 has a thickness between 200nm and 700 nm (see column 5, lines 29-32) and that the i-AlGaN layer 45a has a thickness between 30nm and 200 nm (see column 5, lines 17-18), the distance from said i-Al(x)GaN layer 65 to said highest carbon doping level of i-GaN layer 50b would be less than 250 nm.   
Although Yang et al. disclose that the AlGaN layer 45a is carbon-doped, Yang et al. lack anticipation of the buffer layer 50a (which comprises GaN) and the i-GaN layer 50b being carbon-doped. Keller et al, disclose that the GaN layers as well as AlGaN layers of a buffer layer 106 can be carbon-doped in order to prevent subsurface leakage 
Although Yang et al. disclose that i-Al(x)GaN layer 65 has an aluminum concentration between 20% and 28% (see column 8, lines 58-63), Keller lacks anticipation of y being between 0.05 and 0.3 in i-Al(y)GaN buffer layer 45a.  Hill et al. disclose a semiconductor stack in which the AlGaN mixed crystals in the buffer layer 106 have a composition of AlXGa1-XN with an aluminum mole fraction, X, that can take on values between 0 and 1, see paragraph [0015]. The barrier layer 110 of Hill et al. has a composition of AlXGa1-XN, wherein X is between 0.1 and 0.35, see paragraph [0021]. In light of the disclosure of Hill et al., it would have been obvious to the skilled artisan that the aluminum mole fraction of the AlGaN butter layer 45a in the known semiconductor stack of Yang et al. could have been between 0 and 1.  Hence, y in the  i-Al(y)GaN buffer layer 45a of Yang et al. could have been larger than x in the i-Al(x)GaN layer 65 of Yang et al.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose various Group-III nitride semiconductor devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822